919 So. 2d 462 (2004)
Reginald SWINDLE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-903.
District Court of Appeal of Florida, Third District.
September 9, 2004.
Reginald Swindle, in proper person.
Charles J. Crist, Jr., Attorney General, and Steven R. Berger, Assistant Attorney General, for appellee.
Before SHEVIN, WELLS and SHEPHERD, JJ.
PER CURIAM.
This appeal stems from a summary denial of a motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. In that motion, defendant sought (1) removal of his designation as a sexual predator and (2) removal of certain conditions of probation. For the reasons stated in Espindola v. State, 855 So. 2d 1281, 1290 (Fla. 3d DCA 2003)(observing that "in the absence of a provision allowing for a hearing to determine whether a defendant presents a danger to the public sufficient to require registration and public notification, the Florida Sexual Predators Act [(FSPA)] violates procedural due process"), we reverse the trial court's ruling as to defendant's designation as a sexual predator. We again certify conflict with the Second District's decision in Milks v. State, 848 So. 2d 1167 (Fla. 2d DCA 2003), review granted, 859 So. 2d 514 (Fla.2003). In all other respects, the lower court's ruling is affirmed.
Affirmed in part, reversed in part, and conflict certified.